DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tirapu Azpiroz et al. [US 2010/0175042 A1] in view of Cao [US 2006/0286690 A1].

Regarding claims 1 and 16, Tirapu Azpiroz et al. discloses a method (as shown in Fig. 2C) / a computer program product comprising a non-transitory computer readable medium having instructions therein (as shown in Fig. 12, see also paragraphs [0181]-[0183]), comprising: 
obtaining a mask stack region of interest for a patterning process, the mask stack region of interest having one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest, the mask stack region of interest including a target feature (paragraph [0089]); 
estimating, by a hardware computer system, a local electric field based on the one or more characteristics associated with the propagation of electromagnetic waves through the mask stack region of interest, the local electric field estimated for a portion of the mask stack region of interest in proximity to the target feature (paragraphs [0044]-[0046]); and 
determining, by the hardware computer system, a characteristic of the target feature based on the estimated local electric field (paragraphs [0090]-[0094], see also Fig. 2C).

	Tirapu Azpiroz et al. does not explicitly teach subject to an etch process after the propagation of electromagnetic waves through the mask stack region of interest.
	However, Tirapu Azpiroz et al. teaches wherein EMF effects in the etched glass (mask) need to be accounted for with a different bias (referred to as shifter bias), which is used in conjunction with the absorber bias due to the absorber edge (paragraph [0030]). Further, Cao teaches wherein compensation is needed to account for a global pattern loading effect of an etching process to form the mask pattern on a photomask (paragraph [0007]) and as such a relationship between the global etching loading bias and the pattern density may be collected from the mask manufacturing and saved in a database with the manufacturing data. The relationship therebetween may be further correlated with the manufacturing data and saved (paragraph [0011]). Even further, Cao teaches wherein the pattern features at after-development inspection (ADI), after-etching inspection (AEI), and/or after-stripping inspection (ASI) can be more consistent with reduced variation (paragraph [0019]) and to reduce the global etching loading effect during an etching process to form a mask (paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to determine an effect of the estimated local electric field on the target feature during or after an etch of the patterning process, as taught by Cao in the method of Tirapu Azpiroz et al. because such a modification corrects the pattern feature based on the pattern density and patterning process data (paragraph [0021] of Cao).

Regarding claims 2, 3, 17 and 18, Tirapu Azpiroz et al. in view of Cao disclose wherein the determining the characteristic of the target feature based on the estimated local electric field comprises determining, by the hardware computer system, an effect of the estimated local electric field on the target feature during an etch of the patterning process, and determining, by the hardware computer system, the characteristic of the target feature based on the estimated effect on the target feature during the etch and wherein determining the effect of the estimated local electric field on the target feature comprises determining, by the hardware computer system, an image charge on conducting components in the portion of the mask stack region of interest in proximity to the target feature and/or solving, by the hardware computer system, Poisson's Equation to determine the local electric field (paragraphs [0089]-[0094], see also Fig. 2C of Tirapu Azpiroz et al. and (paragraphs [0013], [0019]-[0020] of Cao).

Regarding claims 4 and 19, Tirapu Azpiroz et al. discloses wherein the target feature is a metrology target design (paragraph [0139]).

Regarding claims 5 and 20, Tirapu Azpiroz et al. discloses further comprising iteratively repeating, by the hardware computer system, the estimating of the local electric field and the determining the characteristic of the target feature one or more times to enhance the metrology target design, and/or enhancing, with the hardware computer system, the metrology target design to reduce an estimated difference between an overlay measured after photo resist development (after development inspection—ADI) and an overlay measured after an etch (after etch inspection—AEI) of the patterning process (paragraph [0091], see also Fig. 2C).

Regarding claim 6, Tirapu Azpiroz et al. discloses the method, as applied above.

Tirapu Azpiroz et al. does not teach further comprising determining, with the hardware computer system, a correction for an AEI overlay measurement, and/or determining the AEI overlay measurement, based on the enhanced metrology target design.
However, Cao discloses determining, with the hardware computer system, a correction for an AEI overlay measurement, and/or determining the AEI overlay measurement (paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a correction for an AEI overlay measurement, as taught by Cao in the method of Tirapu Azpiroz et al. because such a modification provides a more accurate after etch feature (paragraph [0019] of Cao).

Regarding claim 7, Tirapu Azpiroz et al. discloses wherein the iteratively repeating the estimating and the determining and/or the enhancing, to enhance the metrology target design comprises one or more selected from: adjusting, by the hardware computer system, placement of the metrology target of the metrology target design relative to other features in a mask layout design, or adding, by the hardware computer system, one or more dummy features to the metrology target design (paragraph [0091], see also Fig. 2C).

Regarding claim 8, Tirapu Azpiroz et al. discloses wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more stack characteristics including one or more selected from: a layer property, a stack design rule, or a layer integration requirement (paragraph [0091], see also Fig. 2C).

Regarding claim 9, Tirapu Azpiroz et al. discloses wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more metrology target design characteristics including one or more selected from: a top grating design, contrast, or a bottom grating design (paragraph [0091], see also Fig. 2C).

Regarding claims 10-13, Tirapu Azpiroz et al. discloses further comprising iteratively repeating, by the hardware computer system, the estimating of the local electric field and the adjusting of the target feature one or more times to enhance the mask layout design, wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more stack characteristics including one or more selected from: a layer property, a stack design rule, or a layer integration requirement, wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise mask layout design characteristics including an arrangement of features relative to each other, proximity of conducting portions of individual layers to each other, or a location of mask stack region of interest relative to an edge and/or a center of a wafer in a model of the patterning process (paragraphs [0089]-[0094], [0130], see also Fig. 2C).

Regarding claim 14, Tirapu Azpiroz et al. discloses further comprising outputting, by the hardware computer system, an indication of the estimated local electric field and/or the effect of the estimated local electric field on the target feature for review by a user, receiving one or more entries and/or selections, via the hardware computer system, from the user that indicate one or more adjustments to the target feature desired by the user; and adjusting, by the hardware computer system, the target feature based on the estimated local electric field and the one or more desired adjustments (paragraphs [0089]-[0094], [0130], see also Fig. 2C).

Regarding claim 15, Tirapu Azpiroz et al. discloses further comprising adjusting, by the hardware computer system, the target feature based on the estimated local electric field to facilitate three-dimensional metrology (paragraph [0094]).

Response to Arguments

Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “elements of the reticle or a stack of the reticle is subject to an etch process after the propagation of electromagnetic waves through the mask stack region of interest”, see pages 7-9 of the remarks.
The Examiner respectfully disagrees. As applied above, Tirapu Azpiroz et al. teaches wherein EMF effects in the etched glass (mask) need to be accounted for with a different bias (referred to as shifter bias), which is used in conjunction with the absorber bias due to the absorber edge (paragraph [0030]). Further, Cao teaches wherein compensation is needed to account for a global pattern loading effect of an etching process to form the mask pattern on a photomask (paragraph [0007]) and as such a relationship between the global etching loading bias and the pattern density may be collected from the mask manufacturing and saved in a database with the manufacturing data. The relationship therebetween may be further correlated with the manufacturing data and saved (paragraph [0011]). Even further, Cao teaches wherein the pattern features at after-development inspection (ADI), after-etching inspection (AEI), and/or after-stripping inspection (ASI) can be more consistent with reduced variation (paragraph [0019]) and to reduce the global etching loading effect during an etching process to form a mask (paragraph [0020]). Therefore, the combination of Tirapu Azpiroz et al. and Cao discloses elements of the reticle or a stack of the reticle is subject to an etch process after the propagation of electromagnetic waves through the mask stack region of interest.
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882